--------------------------------------------------------------------------------


Exhibit 10.2


OPTION AGREEMENT


THIS OPTION AGREEMENT, effective as of May 5, 2008, by and between LAPOLLA
INDUSTRIES, INC. a Delaware corporation (the “Company”) and DOUGLAS J. KRAMER
(the “Executive”).


WHEREAS, the Board of Directors of the Company previously authorized and
approved the Equity Incentive Plan, effective as of July 12, 2005 ("Plan"),
which Plan was amended effective as of January 16, 2007.  The Plan provides for
the grant of Options to employees, directors and consultants of the
Company.  Unless otherwise provided herein all defined terms shall have the
respective meanings ascribed to them under the Plan;


WHEREAS, Company and Executive previously entered into an Option Agreement dated
July 12, 2005, which Agreement was amended as of July 28, 2005 (said Agreement
and amendment are collectively referred to as the “Prior Agreement”);


WHEREAS, Company and Executive have determined that it would be in the best
interests of Company and Executive to amend certain provisions of the Prior
Agreement as they relate to the options that were granted to Executive to
acquire 2,000,000 shares of the Company’s common stock, $.01 par value per
share, at any exercise price of $.67 per share (“Existing Options”); and


WHEREAS, the Company has determined that an option to acquire an additional
2,000,000 shares of Company common stock, $.01 par value per share should be
granted to Executive, effective May 5, 2008.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


A.            Grant and Terms of New Options.  Pursuant to authority granted to
it under the Plan, the Administrator of the Plan hereby grants to Executive in
his capacity as an employee of the Company (“Optionee”), effective as of May 5,
2008 ("Grant Date"), 2,000,000 options. Subject to the provisions below, each
Option permits Optionee to purchase one share of LaPolla Industries, Inc. common
stock, $.01 par value per share ("Shares").


1.             Character of Options.  Pursuant to the Plan, Options granted
herein may be Incentive Stock Options or Non-Qualified Stock Options, or both.
To the extent permitted under the Plan and by law, such Options shall first be
considered Incentive Stock Options.


2.             Exercise Price. The Exercise Price for each Non-Qualified Stock
Option granted herein is the per Share closing price on May 5, 2008.


3.             Vesting.  The Options granted hereunder vest upon satisfaction of
the following criteria:

 
1

--------------------------------------------------------------------------------

 

3.1           250,000 Options on the earlier of: (i) June 30, 2008, provided the
Company has net pre-tax income for the fiscal quarter ending on that date, as
indicated on its Form 10-Q filed with the U.S. Securities and Exchange
Commission (“Quarterly Profit”); or (ii) the last day of the Company’s first
fiscal quarter ending after June 30, 2008 for which the Company has Quarterly
Profit, subject in all cases to continued satisfactory employment through the
vesting date;


3.2           An additional 250,000 options on the last day of each of the next
seven fiscal quarters for which Company has Quarterly Profit, subject to
continued satisfactory employment through the last day of each such fiscal
quarter.


4.             Exercisability.  Once vested, the options shall be exercisable,
on a cumulative basis, in accordance with the following schedule: eight and
one-third percent (8 1/3%) of the vested options shall be exercisable twelve
(12) months from the date of vesting; sixteen and two-third percent (16 2/3%) of
the vested options shall be exercisable twenty-four (24) months from the date of
vesting; twenty-five percent (25%) of the vested options shall be exercisable
thirty-six (36) months from the date of vesting; and one hundred percent (100%)
of the vested options shall be exercisable forty-eight (48) months from the date
of vesting.


5.             Term of Options.  All then existing and unexercised Options,
whether or not previously vested, shall expire on December 31, 2013.


B.           Amendments to Existing Options.  Company and Optionee amend
Sections 4 and 5 of the Prior Agreement to provide, in full, as follows:


“4.           Vesting and Exercisability.  All of the Options, whether or not
previously vested, shall be vested as of May 5, 2008.  Once vested, the options
shall be exercisable, on a cumulative basis, in accordance with the following
schedule: eight and one-third percent (8 1/3%) of the vested options shall be
exercisable twelve (12) months from the date of vesting; sixteen and two-third
percent (16 2/3%) of the vested options shall be exercisable twenty-four (24)
months from the date of vesting; twenty-five percent (25%) of the vested options
shall be exercisable thirty-six (36) months from the date of vesting; and one
hundred percent (100%) of the vested options shall be exercisable forty-eight
(48) months from the date of vesting.


5.             Term of Options.  All then existing and unexercised Options,
whether or not then vested, shall expire on December 31, 2012.”


Except as provided in Sections 4 and 5 above, the terms of the Prior Agreement
are the same as they were immediately prior to the adoption of this
Amendment.  For ease of reference purposes, Sections 6 through and including 13
of the Prior Agreement are restated in their entirety in Section C below.


C.           Terms Applicable to the New and the Existing Options.


1.             Payment of Exercise Price.  Options represented hereby may be
exercised in whole or in part by delivering to the Company your payment of the
Exercise Price of the Option so exercised (i) in cash, by check or cash
equivalent, (ii) by tender to the Company of shares of Stock owned by the
Participant having a Fair Market Value not less than the exercise price; (iii)
by tender to the Company of a written consent to accept a reduction in the
number of shares of Stock to which the Option relates (“Reduced Number of
Shares”), which Reduced Number of Shares, when ascribed a value, shall be equal
to the exercise price of the balance of shares of Stock covered by the Option;
(iv) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
"Cashless Exercise"), (v) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (vi)
by any combination thereof. The Company reserves, at any and all times, the
right, in the Company's sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.

 
2

--------------------------------------------------------------------------------

 

2.             Limits on Transfer of Options.  The Option granted herein shall
not be transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death.  Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative.  No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.


3.             Termination of Employment.  If your employment is terminated with
the Company, the Option and any unexercised portion shall be subject to the
provisions below:


(a)           Upon the termination of your employment with the Company, to the
extent not theretofore exercised, your vested Option shall continue to be valid;
provided, however, that:


(i)            If the Participant shall die while in the employ of the Company
or during the one (1) year period, whichever is applicable, specified in clause
(ii) below and at a time when such Participant was entitled to exercise an
Option as herein provided, the legal representative of such Participant, or such
Person who acquired such Option by bequest or inheritance or by reason of the
death of the Participant, may, not later than fifteen (15) months from the date
of death, exercise such Option, to the extent not theretofore exercised, in
respect of any or all of such number of Shares specified by the Administrator in
such Option; and


(ii)           If the employment of any Participant to whom such Option shall
have been granted shall terminate by reason of the Participant's retirement (at
such age upon such conditions as shall be specified by the Board of Directors),
disability (as described in Section 22(e) of the Code), resignation by
Participant for good reason (as defined below), or dismissal by the Company
other than for cause (as defined below), and while such Participant is entitled
to exercise such Option as herein provided, such Participant shall have the
right to exercise such Option so granted, to the extent not theretofore
exercised, in respect of any or all of such number of Shares as specified by the
Administrator in such Option, at any time up to one (1) year from the date of
termination of the Optionee's employment by reason of retirement, resignation by
Participant for good reason, or dismissal other than for cause or disability,
provided, that if the Optionee dies within such twelve (12) month period,
subclause (i) above shall apply.

 
3

--------------------------------------------------------------------------------

 

(b)           If you voluntarily terminate your employment without good reason
or are discharged for cause, any Options granted hereunder shall forthwith
terminate with respect to any unexercised portion thereof, whether vested or
unvested.


(c)           If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.


(d)           For all purposes of this Agreement, the term "for cause" shall
mean "Cause" as defined in Executive’s Employment Agreement with the Company.


(e)           For all purposes of this Agreement, the term “good reason” shall
mean “Good Reason” as defined in Executive’s Employment Agreement with the
Company.


4.             Restriction; Securities Exchange Listing. All certificates for
shares delivered upon the exercise of Options granted herein shall be subject to
such stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.
If the Shares or other securities are traded on a national securities exchange,
the Company shall not be required to deliver any Shares covered by an Option
unless and until such Shares have been admitted for trading on such securities
exchange.


5.             Adjustments. If there is any change in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether by stock dividend, stock split,
reclassification or recapitalization of such stock, or because the Company has
merged or consolidated with one or more other corporations (and provided the
Option does not thereby terminate in connection therewith), then the number and
kind of shares then subject to the Option and the price to be paid therefor
shall be appropriately adjusted by the Board of Directors; provided, however,
that in no event shall any such adjustment result in the Company's being
required to sell or issue any fractional shares. Any such adjustment shall be
made without change in the aggregate purchase price applicable to the
unexercised portion of the option, but with an appropriate adjustment to the
price of each Share or other unit of security covered by this Option.

 
4

--------------------------------------------------------------------------------

 

6.             Change in Control.  In the event of a Change in Control (as
defined in the Plan), the surviving, continuing, successor, or purchasing entity
or parent thereof, as the case may be (the "Acquiror"), may, without the consent
of the Executive, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock.  In the event of such assumption or
substitution, the Committee shall provide that any then unexercised and/or
unvested portions of outstanding Options shall be immediately exercisable and
vested in full, effective as of the time of consummation of the Change in
Control.  In the event the Acquiror elects not to assume or substitute for
outstanding Options in connection with a Change in Control, the Committee shall
provide that any unexercised and/or unvested portions of outstanding Options
shall be immediately exercisable and vested in full as of the date thirty (30)
days prior to the date of the Change in Control. The exercise and/or vesting of
any Option that was permissible solely by reason of this Section 6 shall be
conditioned upon the consummation of the Change in Control.  Any Options which
are not assumed by the Acquiror in connection with the Change in Control nor
exercised by the Executive as of the time of consummation of the Change in
Control shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.


7.              Amendment to Options Herein Granted.  The Options granted herein
may not be amended without your consent.


8.             Withholding Taxes.  As provided in the Plan, the Company may
withhold from sums due or to become due to Optionee from the Company an amount
necessary to satisfy its obligation to withhold taxes incurred by reason of the
disposition of the Shares acquired by exercise of the Options in a disqualifying
disposition (within the meaning of Section 421(b) of the Code), or may require
you to reimburse the Company in such amount.



 
LAPOLLA INDUSTRIES, INC.
                     
By:
  /s/  Richard J. Kurtz
 
5/5/2008
   
Richard J. Kurtz,
 
Date
   
Chairman of the Board
                         
/s/  Douglas J. Kramer
 
5/6/2008
 
DOUGLAS J. KRAMER
 
Date



 
5

--------------------------------------------------------------------------------